department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date uilc date memorandum for from subject cc dom it a br3 tl-n-711-00 district_counsel pennsylvania district cc ner pen phi chief branch income_tax accounting cc dom it a significant service_center advice procedure for refunds generated by processing errors this responds to your request for significant advice dated date in connection with several questions posed by the philadelphia service_center related to the processing of returns after certain initial processing errors have been identified by the notice review function issues what procedures should be followed in the following situations and how does the answer differ depending on whether the error was detected before the refund was sent the service_center initially determines that the tax reported on the return is too high but then determines in notice review that the tax originally reported on the return was correct the notice review function determines that not only was the initial determination of a lower tax incorrect but the correct_tax exceeds the amount reported on the return notice review determines that the initial determination was incorrect but the correct_tax is still lower than the amount reported on the return conclusions if the refund has been sent the service_center must follow deficiency procedures to recover the refund because the refund was a rebate if a second assessment was made corresponding to the amount originally reported on the return it should be abated if the amount originally reported was fully paid and the refund has not been sent as a result of the service center’s initial determination the service’s records may be adjusted to reflect the taxpayer’s correct_tax liability tl-n-711-00 in this situation there is a deficiency whether or not a refund has been made if the refund has been made as a rebate it will increase the amount of the deficiency that must be assessed depending on the circumstances the portion of the deficiency attributable to the excess of the correct_tax over the amount reported on the return may be assessable using the math error procedures however a notice_of_deficiency must be sent before the portion of the deficiency attributable to the rebate may be assessed if the amount originally reported was fully paid and the refund has not been made as a result of the service center’s initial determination the service’s records may be adjusted to reflect the reversal of the rebate but the remaining deficiency must be assessed as such using math error or deficiency procedures as appropriate if the refund has been made the proper treatment depends on whether the correct_tax is greater or less than the tax on the return reduced by the refund if it is greater then deficiency procedures must be followed if it is less then the additional refund should be made if the refund has not been made the service may adjust its records to reflect the taxpayer’s correct_tax liability and send the taxpayer the correct refund facts to illustrate these points we will use the following simplified scenarios scenario the taxpayer who has dollar_figure of prepayment_credits either wage withholding or estimated_tax payments files a return showing dollar_figure of tax the service_center initially determines that the correct_tax is only dollar_figure the correct_tax is actually dollar_figure scenario the facts are the same except that the correct_tax is dollar_figure scenario the facts are the same except that the correct_tax is dollar_figure alternatively the correct_tax is dollar_figure discussion in general the term deficiency is defined in sec_6211 of the internal_revenue_code as the amount by which for discussion purposes we have reorganized the factual scenarios as presented in your memorandum into three groups in which the correct_tax is the same as greater than or less than the tax originally reported by the taxpayer within each group we consider both the refund and the no-refund situation tl-n-711-00 the tax imposed that is the correct_tax exceeds the excess of- the sum of a the amount shown as the tax by the taxpayer upon the return plus b the amounts previously assessed or collected without assessment as a deficiency over- the amount of rebates made this definition has often been summarized using the following formula deficiency correct_tax - tax on return prior assessments - rebates or deficiency correct_tax - tax on return - prior assessments rebates in other words a deficiency is generally an understatement not necessarily an underpayment_of_tax it is originally based on the discrepancy if there is one between the correct_tax and the tax on the taxpayer’s return and is subsequently decreased by assessments and increased by rebates two additional features of the definition of a deficiency are relevant to the present discussion first a rebate is defined in sec_6211 as so much of an abatement credit refund or other repayment as was made on the ground that the tax imposed was less than the excess of the amount specified in sec_6211 over the rebates previously made-that is was made on the ground that the correct_tax was less than the tax as reported by the taxpayer adjusted for previous assessments and rebates in other words a rebate refund potentially increases an understatement_of_tax and therefore a deficiency a non-rebate refund does not second sec_6211 provides that in determining a deficiency prepayment_credits wage withholding and estimated_tax payments are ignored in determining both the correct_tax and the tax_shown_on_the_return this means among other things that a taxpayer may have a deficiency even though taking into account unrefunded prepayment_credits the taxpayer’s liability is fully paid or overpaid see eg irm tax_court decision document showing both a deficiency and an overpayment see s-k liquidating v commis64_tc_713 23_tc_565 aff’d 231_f2d_8 5th cir 17_tc_1542 tl-n-711-00 scenario refund issued applying these principles if the service_center in the course of perfecting the return in initial processing issues a refund-because it erroneously determines that the correct_tax was less than the tax reported by the taxpayer-then the refund would be a rebate within the meaning of sec_6211 if notice review then determines that the tax on the return was correct the result is a deficiency that must be assessed and collected as such in terms of the simplified fact patterns given above there is a deficiency of dollar_figure equal to example correct_tax less tax on return plus prior assessments less rebates dollar_figure dollar_figure note that there is a deficiency even though the refund was initiated by the service not the taxpayer the definition of a rebate in sec_6211 does not differentiate between service-initiated and taxpayer-initiated adjustments in your memorandum you ask whether in this situation the service_center should follow the erroneous refund procedures and issue a notice_of_deficiency before the assessment may be changed as discussed above the answer is yes however it may be useful to elaborate on this point because of the differing ways in which the term erroneous refund is used in a broad sense an erroneous refund is any refund that is made when there is in fact no overpayment-that is when the taxpayer is not legally entitled to the funds see eg irm sec_21 used in this sense it does not matter whether the refund wa sec_3 note also that the deficiency would be the same if the taxpayer had more than dollar_figure in prepayment_credits and had therefore received a refund in excess of dollar_figure for example if the taxpayer had dollar_figure in prepayment_credits and received an initial refund of dollar_figure the deficiency would still be dollar_figure logically this makes sense because the service need only recover dollar_figure to satisfy the taxpayer’s correct liability technically this result follows from the fact that as noted earlier prepayment_credits are not taken into account in determining a deficiency under sec_6211 moreover the prepayment_credits were not collected without assessment as a deficiency within the meaning of sec_6211 thus only dollar_figure of the dollar_figure refund would be a rebate -the remaining dollar_figure was not refunded on the ground that the correct_tax was less than the tax on the return but on the ground that the tax on the return was less than the amount paid-and the other_amounts in example would also remain the same tl-n-711-00 a rebate or not whether it was the result of a substantive error or a procedural mistake or whether it was caused by a taxpayer’s incorrect refund claim or the service’s error see irm sec_21 classifying erroneous refunds into five categories a1 a2 b c and d see also irm sec_3 discussing recovery methods for the different categories statute_of_limitations considerations historically however the term erroneous refund has often been used in a narrower sense to refer to a non-rebate refund that resulted from a service error such as a computer processing mistake and which therefore requires special handling in terms of the classification in the manual these refunds would generally fall into category d this narrower usage still colors the manual in many places however and many service personnel would consider the phrase follow the erroneous refund procedures and issue a notice_of_deficiency to be a confusing contradiction in terms since those would be viewed as mutually exclusive alternatives see irm sec_3 and using the broader and more accurate terminology however your description of the proper procedure is correct in fact the manual uses this situation as an example of what is termed a category a1 erroneous refund and indicates the proper handling in sec_21 if not a non rebate complete account action close your open control and permit account to go through the normal notice stream refund not issued if the initial processing error is caught before a refund_or_credit is actually made scenario in your memorandum you describe the current service_center processing as follows the service_center stops the refund cancels the initial erroneous adjustment and changes the assessment to what was reported on the return no notices are sent to the taxpayer we agree with these procedures sec_6211 describes a rebate as an abatement credit refund or other repayment emphasis added and it could be argued that if the service_center first assesses the tax on the return and then mistakenly abates it that abatement is a rebate that cannot be reversed without following deficiency procedures for example this would be the correct procedure if-unlike the scenarios discussed in your memorandum-the taxpayer’s prepayment in all such cases the service has the option of recovering the refund by civil suit under sec_7405 however the service rarely if ever does so unless for some reason the simpler alternative of recovering the refund by administrative assessment is not available see irm sec_21 the irs lowered the tax when originally processing the form_1040 or and later determines the taxpayer’s amount was correct tl-n-711-00 credits and other_payments were not sufficient to satisfy the correct liability however in the scenarios described here and in your memorandum the funds submitted by the taxpayer are sufficient to satisfy the correct liability the taxpayer did not claim or receive a refund_or_credit of the abated amount and the service is simply adjusting its internal records to reflect the correct_tax as reported on the return in these circumstances we believe no useful purpose is served by notifying the taxpayer of the mistaken abatement only to retract it immediately by asserting a deficiency legally this procedure can be justified under the doctrine first enunciated in 284_us_281 that the service has the authority not to allow a refund or credit-even without assessment-when there is no overpayment as required by sec_6402 see revrul_85_67 1985_1_cb_364 914_f2d_499 4th cir as a general policy matter the service does not use this authority to substitute claim-disallowance procedures for normal deficiency procedures with respect to refunds or credits claimed on original returns since to do so would effectively deprive taxpayers of their choice between contesting a deficiency in tax_court or paying the tax and litigating the matter in a refund forum however these policy concerns do not seem to be present when-even though technically the abatement may be a rebate -the service has caught its own mistake and the taxpayer has neither claimed nor received a refund of the amount in question it is not clear from your submission whether in these cases the service_center corrects the erroneous abatement by simply reversing the abatement or by making a new assessment in the amount of the erroneous abatement the former procedure should be followed if technically feasible-since as discussed above technically the abatement was a rebate and a new formal assessment would have to follow deficiency procedures you also indicate that in certain cases personnel in notice review will process the case under the assumption that the refund has been stopped only to find that the refund was in fact made in such cases because the refund was a rebate_deficiency procedures should be followed to recover the refund suppose for example that the facts were the same as in example except that the taxpayer only had dollar_figure in prepayment_credits and did not pay the remaining dollar_figure with the return if the service mistakenly abated the tax to dollar_figure on the ground that dollar_figure was the correct_tax the abatement would be a rebate and the service would have to follow deficiency procedures to reassess and collect the additional dollar_figure even though the taxpayer originally reported a liability of dollar_figure because no refund was claimed a notice of claim disallowance is unnecessary as you describe no notices need be sent to the taxpayer tl-n-711-00 scenario refund issued if after an initial processing error in the taxpayer’s favor the notice review function determines that the correct_tax is greater than the tax reported on the return scenario in your memorandum then there is a deficiency equal to the excess of the correct_tax over the tax on the return increased by the amount of the rebate refund for example using the facts in scenario above there would be a deficiency of dollar_figure example correct_tax less tax on return plus prior assessments less rebates dollar_figure dollar_figure in connection with this scenario you ask whether the service can assess the deficiency using the summary_assessment procedures in sec_6213 that apply to the correction of mathematical or clerical errors the prohibitions in sec_6213 which generally bar the assessment and collection of deficiency until after a taxpayer has had an opportunity to petition the tax_court do not apply if a deficiency results from a mathematical_or_clerical_error appearing on a taxpayer’s return the service may assess such an error-related deficiency immediately it must then furnish a notice of the assessment which sets forth the taxpayer’s error and provides an explanation under sec_6213 collection of the deficiency is stayed for days if the taxpayer requests an abatement during this period the assessment must be abated and any reassessment is subject_to the deficiency procedures a mathematical_or_clerical_error is defined in sec_6213 as one of several specific types of errors in the present scenario the deficiency is composed of two parts first there is the portion attributable to the excess of the correct_tax over the tax reported on the return dollar_figure in the example second there is the portion attributable to the erroneous rebate refund dollar_figure in the example if the first portion is attributable to an error of the type listed in sec_6213 then it is assessable using the math error procedures however in service_center usage an adjustment that results from initial submission processing is generally termed a math error regardless of whether it is favorable or unfavorable to the taxpayer however the special statutory procedures in sec_6213 only apply to unfavorable adjustments from a statutory perspective a math error refund is no different from any other refund tl-n-711-00 because the second portion was attributable to the service’s error not an error appearing on the return it cannot be assessed under sec_6213 in such a case the service has the option of using math error procedures to assess the first portion and regular deficiency procedures to assess the second portion or simply following regular deficiency procedures for both adjustments the math error procedures are not mandatory refund not issued if the initial processing error is detected before the refund is issued as discussed under scenario the liability can be corrected on the service’s records to reflect the tax reported on the return the excess of the correct_tax over the tax shown the return dollar_figure in the example must be assessed as a deficiency or by using math error procedures if appropriate scenario refund issued in this scenario the correct_tax even after adjustment by notice review is less than the amount shown by the taxpayer on the return when a refund has been sent to the taxpayer as a result of the initial processing error the proper handling depends on whether the correct_tax is greater or less than the tax as initially reported by the taxpayer reduced by the rebate if it is greater then there is still a deficiency which must be assessed as such if it is less then the additional refund should be sent the taxpayer with an explanation as indicated in your memorandum for example if we assume the facts are as described in scenario above except that the correct_tax is dollar_figure then there is a deficiency of dollar_figure example correct_tax less tax on return plus prior assessments less rebates dollar_figure dollar_figure however if the correct_tax is actually dollar_figure then there is no deficiency and the taxpayer is owed an additional dollar_figure refund tl-n-711-00 refund not issued if in this fact pattern the initial refund has not been issued then the liability can be corrected on the service’s records as in scenario above and the taxpayer simply sent the correct refund dollar_figure if the correct_tax is dollar_figure dollar_figure if the correct_tax is dollar_figure if you have any questions regarding this advice please contact sandy irving or paul tellier at acting assistant chief_counsel income_tax accounting by michael d finley chief branch
